                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                              IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   REALTIME DATA LLC d/b/a IXO,                             No. C 19-01504 WHA
                                                                         11
United States District Court




                                                                                            Plaintiff,
                               For the Northern District of California




                                                                         12     v.                                                     ORDER DENYING MOTION
                                                                         13                                                            TO DISMISS AS MOOT
                                                                              BACKBLAZE, INC.,
                                                                         14                 Defendant.
                                                                         15                                       /

                                                                         16          In lieu of responding to defendant Backblaze, Inc.’s motion to dismiss (Dkt. No. 18),
                                                                         17   plaintiff Realtime Data LLC filed a first amended complaint (Dkt. No. 36). Accordingly, the
                                                                         18   motion to dismiss is DENIED AS MOOT. No more motions may be filed without the Court’s
                                                                         19   prior permission (see Dkt. No. 44 ¶ 1)
                                                                         20
                                                                         21          IT IS SO ORDERED.
                                                                         22
                                                                         23   Dated: June 21, 2019.
                                                                         24                                                      WILLIAM ALSUP
                                                                                                                                 UNITED STATES DISTRICT JUDGE
                                                                         25
                                                                         26
                                                                         27
                                                                         28
